
	

113 HR 193 IH: Seed Availability and Competition Act of 2013
U.S. House of Representatives
2013-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 193
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2013
			Ms. Kaptur introduced
			 the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Ways
			 and Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require persons who seek to retain seed harvested from
		  the planting of patented seeds to register with the Secretary of Agriculture
		  and pay fees set by the Secretary for retaining such seed, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Seed Availability and Competition Act
			 of 2013.
		2.Retaining
			 Patented Seed
			(a)RegistrationAny
			 person who plants patented seed or seed derived from patented seed may retain
			 seed from the harvest of the planted seed for replanting by that person if that
			 person—
				(1)submits to the
			 Secretary of Agriculture notice, in such form as the Secretary may require, of
			 the type and quantity of seed to be retained and any other information the
			 Secretary determines to be appropriate; and
				(2)pays the fee
			 established by the Secretary pursuant to subsection (b) for the type and
			 quantity of seed retained.
				(b)FeesThe
			 Secretary of Agriculture shall establish a fee to be paid by a person pursuant
			 to subsection (a)(2) based on the type and quantity of seed retained. The
			 Secretary shall deposit amounts collected pursuant to subsection (a)(2) in the
			 Patented Seed Fund established under subsection (e)(1).
			(c)RefundsThe
			 Secretary of Agriculture may refund or make an adjustment of the fee paid
			 pursuant to subsection (a)(2) when the person is unable to plant or harvest the
			 retained seed as a result of a natural disaster or related condition and under
			 such other circumstances as the Secretary considers such refund or adjustment
			 appropriate.
			(d)DistributionsThe
			 Secretary of Agriculture shall pay the collected fees to the appropriate patent
			 holders, at a frequency that the Secretary determines is appropriate, from the
			 Patented Seed Fund established under subsection (e)(1), taking into
			 consideration the possibility of refunds pursuant to subsection (c).
			(e)Patented Seed
			 Fund
				(1)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 Patented Seed Fund, consisting of such amounts as may be
			 received by the Secretary and deposited into such Fund as provided in this
			 section.
				(2)AdministrationThe
			 Fund shall be administered by the Secretary of Agriculture and all moneys in
			 the Fund shall be distributed solely by the Secretary in accordance with this
			 section and shall not be distributed or appropriated for any other purpose.
			 Amounts in the Fund are available without further appropriation and until
			 expended to make payments to patent holders.
				(f)Inapplicability
			 of contracts and patent feesA person who retains seed under
			 subsection (a) from the harvest of patented seed or seed derived from patented
			 seed shall not be bound by any contractual limitation on retaining such seed,
			 or by any requirement to pay royalties or licensing or other fees, by reason of
			 the patent, for retaining such seed.
			(g)DefinitionIn
			 this section, the term patented seed means seed for which a
			 person holds a valid patent.
			3.Tariff on certain
			 imported products
			(a)TariffIn
			 any case in which—
				(1)genetically
			 modified seed on which royalties or licensing or other fees are charged by the
			 owner of a patent on such seed to persons purchasing the seed in the United
			 States is exported, and
				(2)no such fees, or a
			 lesser amount of such fees, are charged to purchasers of the exported seed in a
			 foreign country,
				then there
			 shall be imposed on any product of the exported seed from that foreign country
			 that enters the customs territory of the United States a duty determined by the
			 Secretary of the Treasury, in addition to any duty that otherwise applies, in
			 an amount that recovers the difference between the fees paid by purchasers of
			 the seed in the United States and purchasers of the exported seed in that
			 country.(b)Deposit of
			 dutiesThere shall be deposited in the Patented Seed Fund
			 established under section 2(e)(1) the amount of all duties collected under
			 subsection (a) for distribution to the appropriate patent holders in accordance
			 with section 2(d).
			(c)DefinitionsIn
			 this section—
				(1)the term
			 genetically modified seed means any seed that contains a
			 genetically modified material, was produced with a genetically modified
			 material, or is descended from a seed that contained a genetically modified
			 material or was produced with a genetically modified material; and
				(2)the term
			 genetically modified material means material that has been
			 altered at the molecular or cellular level by means that are not possible under
			 natural conditions or processes (including recombinant DNA and RNA techniques,
			 cell fusion, microencapsulation, macroencapsulation, gene deletion and
			 doubling, introducing a foreign gene, and changing the positions of genes),
			 other than a means consisting exclusively of breeding, conjugation,
			 fermentation, hybridization, in vitro fertilization, tissue culture, or
			 mutagenesis.
				
